Exhibit 10.2

Execution Version

 

 

REGISTRATION RIGHTS AGREEMENT

by and among

Genesis Energy, L.P.,

Genesis Energy Finance Corporation,

the Guarantors party hereto,

and

Deutsche Bank Securities Inc.,

BMO Capital Markets Corp.,

Citigroup Global Markets Inc.,

RBC Capital Markets, LLC,

Merrill Lynch, Pierce, Fenner & Smith

Incorporated,

as representatives of the Initial Purchasers

Dated as of February 1, 2012

 

 



--------------------------------------------------------------------------------

REGISTRATION RIGHTS AGREEMENT

This Registration Rights Agreement (this “Agreement”) is made and entered into
as of February 1, 2012, by and among Genesis Energy, L.P., a Delaware limited
partnership (the “Partnership”), Genesis Energy Finance Corporation, a Delaware
corporation (“Finance Corp.,” and together with the Partnership, the “Issuers”),
the entities listed on Schedule A hereto (collectively, the “Guarantors”), and
Deutsche Bank Securities Inc., BMO Capital Markets Corp., Citigroup Global
Markets Inc., RBC Capital Markets, LLC and Merrill Lynch, Pierce, Fenner & Smith
Incorporated, as representatives of the initial purchasers listed on Schedule A
to the Purchase Agreement (each, an “Initial Purchaser” and, collectively, the
“Initial Purchasers”), each of whom has agreed to purchase the Issuers’ 7.875%
Senior Notes due 2018 (the “Initial Notes”), which are being issued as
additional notes under the Indenture (as defined below), fully and
unconditionally guaranteed by the Guarantors (the “Guarantees”) pursuant to the
Purchase Agreement (as defined below). The Initial Notes and the related
Guarantees are herein collectively referred to as the “Initial Securities.”

This Agreement is made pursuant to the Purchase Agreement, dated January 27,
2012 (the “Purchase Agreement”), by and among the Issuers, the Guarantors and
the Initial Purchasers (i) for the benefit of the Initial Purchasers and
(ii) for the benefit of the holders from time to time of Initial Securities,
including the Initial Purchasers. In order to induce the Initial Purchasers to
purchase the Initial Securities, the Issuers have agreed to provide the
registration rights set forth in this Agreement. The execution and delivery of
this Agreement is a condition to the obligations of the Initial Purchasers set
forth in Section 5(f) of the Purchase Agreement.

The parties hereby agree as follows:

SECTION 1. Definitions. As used in this Agreement, the following capitalized
terms shall have the following meanings:

Additional Interest: As defined in Section 5 hereof.

Advice: As defined in Section 6(c) hereof.

Affiliate: As defined in Rule 144 promulgated by the Commission.

Agreement: As defined in the preamble hereto.

Blackout Period: As defined in the last paragraph of Section 4(a) hereof.

Broker-Dealer: Any broker or dealer registered under the Exchange Act.

Business Day: Any day other than a Saturday, Sunday or U.S. federal holiday or a
day on which banking institutions or trust companies located in New York, New
York are authorized or obligated to be closed.

Closing Date: The date of this Agreement.



--------------------------------------------------------------------------------

Commission: The Securities and Exchange Commission.

Consummate: A registered Exchange Offer shall be deemed “Consummated” for
purposes of this Agreement upon the occurrence of (i) the filing and
effectiveness under the Securities Act of the Exchange Offer Registration
Statement relating to the Exchange Securities to be issued in the Exchange
Offer, (ii) the maintenance of such Registration Statement continuously
effective and the keeping of the Exchange Offer open for a period not less than
the minimum period required pursuant to Section 3(b) hereof, and (iii) the
delivery by the Issuers to the Registrar under the Indenture of Exchange
Securities in the same aggregate principal amount as the aggregate principal
amount of Initial Securities that were validly tendered (and not withdrawn) by
Holders thereof pursuant to the Exchange Offer.

controlling person: As defined in Section 8(a) hereof.

Exchange Act: The Securities Exchange Act of 1934, as amended.

Exchange Date: The date that Exchange Securities are delivered by the Issuers to
the Registrar under the Indenture of Exchange Securities in the same aggregate
principal amount as the aggregate principal amount of Initial Securities that
were tendered by Holders thereof pursuant to the Exchange Offer.

Exchange Deadline: As defined in Section 3(b) hereof.

Exchange Offer: An offer registered under the Securities Act by the Issuers and
the Guarantors pursuant to a Registration Statement pursuant to which the
Issuers offer the Holders of all outstanding Transfer Restricted Securities the
opportunity to exchange all such outstanding Transfer Restricted Securities held
by such Holders for Exchange Securities in an aggregate principal amount equal
to the aggregate principal amount of the Transfer Restricted Securities validly
tendered (and not withdrawn) in such exchange offer by such Holders with terms
that are identical in all respects to the Transfer Restricted Securities (except
that Exchange Securities will not contain terms with respect to any increase in
annual interest rate as described herein and the transfer restrictions).

Exchange Offer Registration Statement: The Registration Statement relating to
the Exchange Offer, including the related Prospectus, as defined in Section 3(a)
hereof.

Exchange Securities: The 7.875% Senior Notes due 2018, of the same series under
the Indenture as the Initial Securities, including the related Guarantees, to be
offered to Holders in exchange for Transfer Restricted Securities pursuant to
this Agreement.

Finance Corp.: As defined in the preamble.

FINRA: The Financial Industry Regulatory Authority, Inc., an independent
regulatory organization (formerly National Association of Securities Dealers or
NASD).

Guarantees: As defined in the preamble hereto.

Guarantors: As defined in the preamble hereto.

 

-3-



--------------------------------------------------------------------------------

Holder: As defined in Section 2(b) hereof.

Indemnified Holder: As defined in Section 8(a) hereof.

Indenture: The Indenture, dated as of November 18, 2010, by and among the
Issuers, the Guarantors and the Trustee, pursuant to which the Initial
Securities and the Exchange Securities are to be issued, as such Indenture is or
has been amended or supplemented from time to time in accordance with the terms
thereof.

Initial Notes: As defined in the preamble hereto; provided, that, for the
avoidance of doubt, the Initial Notes do not include the Issuers’ 7.875% Senior
Notes due 2018 that are outstanding prior to the date hereof.

Initial Placement: The issuance and sale by the Issuers of the Initial
Securities to the Initial Purchasers pursuant to the Purchase Agreement.

Initial Purchaser: As defined in the preamble hereto.

Initial Securities: As defined in the preamble hereto.

Issuers: As defined in the preamble hereto

Partnership: As defined in the preamble hereto

Person: An individual, partnership, corporation, limited liability company,
trust, unincorporated organization or other legal entity, or a government or
agency or political subdivision thereof.

Prospectus: The prospectus included in a Registration Statement, as amended or
supplemented by any prospectus supplement and by all other amendments thereto,
including post-effective amendments, and all material incorporated by reference
into such Prospectus.

Registration Default: As defined in Section 5 hereof.

Registration Statement: Any Exchange Offer Registration Statement or Shelf
Registration Statement, which is filed pursuant to the provisions of this
Agreement, in each case, including the Prospectus included therein, all
amendments and supplements thereto (including post-effective amendments) and all
exhibits and material incorporated by reference therein.

Securities Act: The Securities Act of 1933, as amended.

Shelf Filing Deadline: As defined in Section 4(a) hereof.

Shelf Registration Statement: As defined in Section 4(a)(x) hereof.

Trustee: U.S. Bank National Association.

 

-4-



--------------------------------------------------------------------------------

Trust Indenture Act: The Trust Indenture Act of 1939, as amended.

Transfer Restricted Securities: Each Initial Security, until the earliest to
occur of (a) the date on which such Initial Security is exchanged in the
Exchange Offer for an Exchange Security and entitled to be resold to the public
by the Holder thereof without complying with the prospectus delivery
requirements of the Securities Act (other than Affiliates of the Issuers or
Guarantors); (b) the date on which such Initial Security has been effectively
registered under the Securities Act and disposed of in accordance with a Shelf
Registration Statement; (c) if a Shelf Registration Statement is required to be
filed in accordance with Section 4 hereof, one year from the effective date of
such Shelf Registration Statement; (d) the date on which such Initial Security
is sold pursuant to Rule 144 under circumstances in which any legend borne by
such Initial Security relating to restrictions on transferability thereof, under
the Securities Act or state blue sky laws (other than legends in respect of a
Holder’s Affiliate status), is removed, or the restrictive CUSIP number is
redesignated as non-restrictive, by the Issuers or pursuant to the Indenture;
(e) the date upon which such Initial Security is distributed to the public by a
Broker-Dealer pursuant to the “Plan of Distribution” contemplated by the
Exchange Offer Registration Statement (including delivery of the Prospectus
contained therein) and (f) the date on which such Initial Security ceases to be
outstanding.

Underwritten Registration or Underwritten Offering: A registration in which
securities of the Issuers are sold to an underwriter for reoffering to the
public.

SECTION 2. Securities Subject to this Agreement.

(a) Transfer Restricted Securities. The securities entitled to the benefits of
this Agreement are the Transfer Restricted Securities.

(b) Holders of Transfer Restricted Securities. A Person is deemed to be a holder
of Transfer Restricted Securities (a “Holder”) whenever such Person owns
Transfer Restricted Securities.

SECTION 3. Registered Exchange Offer.

(a) Unless the Exchange Offer shall not be permissible under applicable law or
Commission policy (assuming the procedures set forth in Section 6(a) hereof will
be complied with, as applicable), the Issuers and the Guarantors shall (i) cause
to be filed with the Commission sufficiently promptly so as to avoid a
Registration Default with respect to the Exchange Offer, a Registration
Statement under the Securities Act relating to the Exchange Securities and the
Exchange Offer (the “Exchange Offer Registration Statement”), (ii) use their
commercially reasonable efforts to cause such Exchange Offer Registration
Statement to become effective under the Securities Act sufficiently promptly so
as to avoid a Registration Default with respect to the Exchange Offer, (iii) in
connection with the foregoing, file (A) all pre-effective amendments to such
Exchange Offer Registration Statement as may be necessary in order to cause such
Exchange Offer Registration Statement to become effective, (B) if applicable, a
post-effective amendment to such Exchange Offer Registration Statement pursuant
to Rule 430A under the Securities Act and (C) cause all necessary filings in
connection with the registration and qualification of the Exchange Securities to
be made under the state securities or blue sky

 

-5-



--------------------------------------------------------------------------------

laws of such jurisdictions as are necessary to permit Consummation of the
Exchange Offer, and (iv) upon the effectiveness of such Exchange Offer
Registration Statement, commence the Exchange Offer. The Exchange Offer shall be
on the appropriate form permitting registration of the Exchange Securities to be
offered in exchange for the Transfer Restricted Securities and to permit resales
of Transfer Restricted Securities held by Broker-Dealers as contemplated by
Section 3(c) hereof.

(b) The Issuers and the Guarantors shall cause the Exchange Offer Registration
Statement to be effective continuously and shall keep the Exchange Offer open
for a period of not less than the minimum period required under applicable
federal and state securities laws to Consummate the Exchange Offer; provided,
however, that in no event shall such period be less than 20 Business Days after
the date notice of the Exchange Offer is delivered to the Holders. The Issuers
shall cause the Exchange Offer to comply with all applicable federal and state
securities laws. No securities other than the Exchange Securities shall be
included in the Exchange Offer Registration Statement. The Issuers and the
Guarantors shall use commercially reasonable efforts to cause the Exchange Offer
to be Consummated on the earliest practicable date after the Exchange Offer
Registration Statement has become effective, but in no event later than 365 days
after the Closing Date (or if such 365th day is not a Business Day, the next
succeeding Business Day) (such 365th day herein referred to as the “Exchange
Deadline”).

(c) The Issuers shall indicate in a “Plan of Distribution” section contained in
the Prospectus forming a part of the Exchange Offer Registration Statement that
any Broker-Dealer who holds Initial Securities that are Transfer Restricted
Securities that were acquired for its own account as a result of market-making
activities or other trading activities (other than Transfer Restricted
Securities acquired directly from the Issuers), may exchange such Initial
Securities pursuant to the Exchange Offer; however, such Broker-Dealer may be
deemed to be an “underwriter” within the meaning of the Securities Act and must,
therefore, deliver a prospectus meeting the requirements of the Securities Act
in connection with any resales of the Exchange Securities received by such
Broker-Dealer in the Exchange Offer, which prospectus delivery requirement may
be satisfied by the delivery by such Broker-Dealer of the Prospectus contained
in the Exchange Offer Registration Statement. Such “Plan of Distribution”
section shall also contain all other information with respect to such resales by
Broker-Dealers that the Commission may require in order to permit such resales
pursuant thereto, but such “Plan of Distribution” shall not name any such
Broker-Dealer or disclose the amount of Initial Securities held by any such
Broker-Dealer except to the extent required by the Commission.

The Issuers and the Guarantors shall use commercially reasonable efforts to keep
the Exchange Offer Registration Statement continuously effective, supplemented
and amended as required by the provisions of Section 6(c) hereof to the extent
necessary to ensure that it is available for resales of Transfer Restricted
Securities acquired by Broker-Dealers for their own accounts as a result of
market-making activities or other trading activities, and to ensure that it
conforms with the requirements of this Agreement, the Securities Act and the
policies, rules and regulations of the Commission as announced from time to
time, for a period ending on the earlier of (i) 180 days from the date on which
the Exchange Offer Registration Statement is declared effective and (ii) the
date on which a Broker-Dealer is no longer required to deliver a prospectus in
connection with market-making or other trading activities, provided that the
Partnership may for a period (the “Exchange Offer Registration Statement
Suspension Period”) of up to 60 days

 

-6-



--------------------------------------------------------------------------------

in any three-month period, not to exceed 90 days in any calendar year, determine
that the Exchange Offer Registration Statement is not usable under circumstances
relating to corporate developments, public filings with the Commission and
similar events, and suspend the use of the prospectus that is part of the
Exchange Offer Registration Statement.

The Issuers shall provide sufficient copies of the latest version of such
Prospectus to Broker-Dealers promptly upon request at any time during such 180
days (or shorter as provided in the foregoing sentence) period in order to
facilitate such resales.

SECTION 4. Shelf Registration.

(a) Shelf Registration. If (i) the issuers and the Guarantors are not required
to file an Exchange Offer Registration Statement or to consummate the Exchange
Offer for the Initial Securities because the Exchange Offer is not permitted by
applicable law or Commission policy; (ii) for any reason the Exchange Offer for
the Initial Securities is not Consummated by the Exchange Deadline (unless an
Exchange Offer Registration Statement has been filed within 270 days of the
Closing Date and has not yet been declared effective by the Commission, other
than as a result of the fault of any Issuer or Guarantor, and as a result of
Commission review of data or information included or incorporated by reference
in such Registration Statement that would also be included or incorporated in a
Shelf Registration Statement, the Issuers and Guarantors reasonably believe that
a Shelf Registration Statement would not become effective prior to consummation
of the Exchange Offer); or (iii) with respect to any Holder of Transfer
Restricted Securities that is not an Affiliate of the Issuer or Guarantors
(A) such Holder is prohibited by applicable law or Commission policy from
participating in the Exchange Offer, (B) such Holder may not resell the Exchange
Securities acquired by it in the Exchange Offer to the public without delivering
a prospectus and that the Prospectus contained in the Exchange Offer
Registration Statement is not appropriate or available for such resales by such
Holder, or (C) such Holder is a Broker-Dealer and holds Initial Securities
acquired directly from the Issuers or one of their Affiliates, then, upon such
Holder’s written request within six months of the first to occur of the Exchange
Date or the Exchange Deadline, the Issuers and the Guarantors shall (1) if
permitted by law and Commission policy, cause the Transfer Restricted Securities
of such Holder to be reissued in a form that does not bear any restrictive
legends relating to the Securities Act or a restrictive CUSIP number so that
such Securities may be sold to the public in accordance with Rule 144 under the
Securities Act by a person that is not an Affiliate of the Issuer or any of the
Guarantors where no conditions of Rule 144 are then applicable (other than the
holding period requirement in paragraph (d)(1)(ii) of Rule 144 so long as such
holding period requirement is satisfied at such time of such reissue) and (2) in
the event the Issuers cannot or do not comply with the provisions of the
foregoing clause within 20 Business Days of the later of (I) the date of receipt
by the Issuer of such notice of such Holder if applicable under (iii) and (II)
the first to occur of the Exchange Date if applicable under (iii) and the
Exchange Deadline (such later date being a “Shelf Filing Deadline”), then the
Issuers and the Guarantors shall:

(x) cause to be filed a shelf registration statement pursuant to Rule 415 under
the Securities Act, which may be an amendment to the Exchange Offer Registration
Statement (in either event, the “Shelf Registration Statement”) on or prior to
the Shelf Filing Deadline which Shelf Registration Statement shall provide for
resales of all Transfer Restricted Securities, the Holders of which shall have
provided the information required pursuant to Section 4(b) hereof; and

 

-7-



--------------------------------------------------------------------------------

(y) use their commercially reasonable efforts to cause such Shelf Registration
Statement to be declared effective by the Commission on or before the 90th day
after the Shelf Filing Deadline (or if such 90th day is not a Business Day, the
next succeeding Business Day).

Each of the Issuers and the Guarantors shall keep any such Shelf Registration
Statement continuously effective, supplemented and amended as required by the
provisions of Sections 6(b) and (c) hereof to the extent necessary to ensure
that it is available for resales of Transfer Restricted Securities by the
Holders entitled to the benefit of this Section 4(a), and to ensure that it
conforms in all material respects with the requirements of this Agreement, the
Securities Act and the policies, rules and regulations of the Commission as
announced from time to time, for a period of one year following the effective
date of such Shelf Registration Statement (or such shorter period that will
terminate when all the Transferred Registered Securities covered by such Shelf
Registration Statement have been sold pursuant to such Shelf Registration
Statement). Each of the Issuers and the Guarantors shall be deemed not to have
used commercially reasonable efforts to keep the Shelf Registration Statement
effective during the requisite period if any of the Issuers or the Guarantors
voluntarily takes any action that would result in Holders of Transfer Restricted
Securities covered thereby not being able to offer and sell such Transfer
Restricted Securities during that period, unless (X) such action is required by
applicable law or Commission policy; or (Y) such action is taken by any of the
Issuers or Guarantors in good faith and for valid business reasons (not
including avoidance of the Issuers or the Guarantors obligations hereunder)
including, but not limited to, the acquisition or divestiture of assets, so long
as the Issuers and the Guarantors promptly thereafter comply with the
requirements of the last paragraph of Section 6(c) hereof (the period during
which the Shelf Registration Statement is not available under clauses (X) or
(Y) above, the “Blackout Period”). The Blackout Period shall not exceed 60 days
in any three-month period or 90 days in any twelve-month period.

(b) Provision by Holders of Certain Information in Connection with the Shelf
Registration Statement. No Holder of Transfer Restricted Securities may include
any of its Transfer Restricted Securities in any Shelf Registration Statement
pursuant to this Agreement unless and until such Holder furnishes to the Issuers
in writing, within ten Business Days after receipt of a request therefor, such
information as the Issuers may reasonably request for use in connection with any
Shelf Registration Statement or Prospectus or preliminary Prospectus included
therein. Each Holder as to which any Shelf Registration Statement is being
effected agrees to furnish promptly to the Issuers all information required to
be disclosed in order to make the information previously furnished to the
Issuers by such Holder not materially misleading.

SECTION 5. Additional Interest. If (a) the Exchange Offer is not Consummated on
or prior to the Exchange Deadline, (b) a Shelf Registration Statement applicable
to the Transfer Restricted Securities required to be filed by the terms of this
Agreement is not declared effective (or does not automatically become effective)
on or prior to the date specified in Section 4(a)(y), or (c) a Shelf
Registration Statement applicable to the Transfer Restricted Securities required
to be filed by the terms of this Agreement is declared

 

-8-



--------------------------------------------------------------------------------

effective (or automatically becomes effective) as required but thereafter fails
to remain effective or becomes unusable in connection with resales for more than
30 calendar days, excluding any Blackout Period (each such event referred to in
clauses (a) through (c) above, a “Registration Default”), the Issuers hereby
agree that the interest rate borne by the Transfer Restricted Securities shall
be increased by 0.25% per annum for the first 90-day period immediately
following the Exchange Deadline and by an additional 0.25% per annum with
respect to each subsequent 90-day period, in each case for the period of
occurrence of the Registration Default, up to a maximum additional interest rate
of 1.00% per annum thereafter (“Additional Interest”), until the earlier of the
consummation of the Exchange Offer, such time as no Registration Default is in
effect, or the second anniversary of the Closing Date, plus such additional
amount of time as is required under the last sentence of Section 6(c), upon
which Additional Interest will cease to accrue and the interest rate on the
Transfer Restricted Securities will revert to the original rate; provided,
however, that, if after the date such Additional Interest ceases to accrue,
another Registration Default occurs, Additional Interest will again commence
accruing pursuant to the foregoing provisions. In no event will Additional
Interest accrue under more than one of the foregoing clauses (a), (b) and (c) at
any one time; provided, however, that the amount of Additional Interest accruing
on the Transfer Restricted Securities shall not exceed, in any event, 1.00% per
annum.

All obligations of the Issuers and the Guarantors set forth in the preceding
paragraph that are outstanding with respect to any Transfer Restricted Security
at the time such security ceases to be a Transfer Restricted Security shall
survive until such time as all such obligations with respect to such security
shall have been satisfied in full.

SECTION 6. Registration Procedures.

(a) Exchange Offer Registration Statement. In connection with the Exchange
Offer, the Issuers and the Guarantors shall comply with all of the provisions of
Section 6(c) hereof, shall use commercially reasonable efforts to effect such
exchange to permit the sale of Transfer Restricted Securities being sold in
accordance with the intended method or methods of distribution thereof. As a
condition to its participation in the Exchange Offer pursuant to the terms of
this Agreement, each Holder of Transfer Restricted Securities shall furnish,
upon the request of the Issuers, prior to the Consummation thereof, a written
representation to the Issuers (which may be contained in the letter of
transmittal contemplated by the Exchange Offer Registration Statement) to the
effect that (A) it is not an affiliate (within the meaning of Rule 405 under the
Securities Act) of the Issuers or the Guarantors, (B) it is not engaged in, and
does not intend to engage in, and has no arrangement or understanding with any
Person to participate in, a distribution (within the meaning of the Securities
Act) of the Exchange Securities to be issued in the Exchange Offer and (C) it is
acquiring the Exchange Securities in its ordinary course of business. In
addition, all such Holders of Transfer Restricted Securities shall otherwise
cooperate in the Issuers’ preparations for the Exchange Offer. Each Holder
hereby acknowledges and agrees that any Broker-Dealer and any such Holder using
the Exchange Offer to participate in a distribution of the securities to be
acquired in the Exchange Offer (1) could not under Commission policy as in
effect on the date of this Agreement rely on the position of the Commission
enunciated in Morgan Stanley and Co., Inc. (available June 5, 1991) and Exxon
Capital Holdings Corporation (available May 13, 1988), as interpreted in the
Commission’s letter to Shearman & Sterling dated July 2, 1993, and similar
no-action letters, and (2) must comply

 

-9-



--------------------------------------------------------------------------------

with the registration and prospectus delivery requirements of the Securities Act
in connection with a secondary resale transaction and that such a secondary
resale transaction should be covered by an effective registration statement
containing the selling security holder information required by Item 507 or 508,
as applicable, of Regulation S-K if the resales are of Exchange Securities
obtained by such Holder in exchange for Initial Securities acquired by such
Holder directly from the Issuers.

(b) Shelf Registration Statement. In connection with the Shelf Registration
Statement, each of the Issuers and the Guarantors shall comply with all the
provisions of Section 6(c) hereof and shall use commercially reasonable efforts
to effect such registration to permit the sale of the Transfer Restricted
Securities being sold in accordance with the intended method or methods of
distribution thereof, and pursuant thereto each of the Issuers and the
Guarantors will as expeditiously as possible, when required, prepare and file
with the Commission a Registration Statement relating to the registration on any
appropriate form under the Securities Act, which form shall be available for the
sale of the Transfer Restricted Securities in accordance with the intended
method or methods of distribution thereof.

(c) General Provisions. In connection with any Registration Statement and any
Prospectus required by this Agreement to permit the sale or resale of Transfer
Restricted Securities (including, without limitation, any Registration Statement
and the related Prospectus required to permit re-sales of Initial Securities by
Broker-Dealers), each of the Issuers and the Guarantors shall:

(i) use commercially reasonable efforts to keep such Registration Statement
continuously effective and provide all requisite financial statements
(including, if required by the Securities Act or any regulation thereunder,
financial statements of the Guarantors) for the period specified in Section 3 or
4 hereof, as applicable; upon the occurrence of any event that would cause any
such Registration Statement or the Prospectus contained therein (A) to contain a
material misstatement or omission or (B) not to be effective and usable for
resale of Transfer Restricted Securities during the period required by this
Agreement, the Issuers shall file promptly an appropriate amendment to such
Registration Statement (or file with the Commission a document to be
incorporated by reference into the Registration Statement), in the case of
clause (A), correcting any such misstatement or omission, and, in the case of
either clause (A) or (B), use commercially reasonable efforts to cause such
amendment to be declared effective and such Registration Statement and the
related Prospectus to become usable for their intended purposes as soon as
practicable thereafter, subject to the provisions applicable to Exchange Offer
Registration Statement Suspension Periods and Blackout Periods and the last
paragraph hereof;

(ii) prepare and file with the Commission such amendments and post-effective
amendments to the applicable Registration Statement as may be necessary to keep
the Registration Statement effective for the applicable period set forth in
Section 3 or 4 hereof, as applicable, or such shorter period as will terminate
when all Transfer Restricted Securities covered by such Registration Statement
have been sold; cause the Prospectus to be supplemented by any required
Prospectus supplement, and as so supplemented to be filed pursuant to Rule 424
under the Securities Act, and to comply

 

-10-



--------------------------------------------------------------------------------

fully with the applicable provisions of Rules 424, 430A and 430B under the
Securities Act in a timely manner; and comply in all material respects with the
provisions of the Securities Act with respect to the disposition of all
securities covered by such Registration Statement during the applicable period
in accordance with the intended method or methods of distribution by the sellers
thereof set forth in such Registration Statement or supplement to the
Prospectus;

(iii) in the case of a Shelf Registration Statement, advise the underwriters, if
any, and selling Holders promptly and, if requested by such Persons, to confirm
such advice in writing, (A) when the Prospectus or any prospectus supplement or
post-effective amendment has been filed, and, with respect to any Registration
Statement or any post-effective amendment thereto, when the same has become
effective, (B) of any request by the Commission for amendments to the
Registration Statement or amendments or supplements to the Prospectus or for
additional information relating thereto, (C) of the issuance by the Commission
of any stop order suspending the effectiveness of the Registration Statement
under the Securities Act or of the suspension by any state securities commission
of the qualification of the Transfer Restricted Securities for offering or sale
in any jurisdiction, or the initiation of any proceeding for any of the
preceding purposes, and (D) of the existence of any fact or the happening of any
event that makes any statement of a material fact made in the Registration
Statement, the Prospectus, any amendment or supplement thereto, or any document
incorporated by reference therein untrue, or that requires the making of any
additions to or changes in the Registration Statement or the Prospectus in order
to make the statements therein (with respect to the Prospectus, in light of the
circumstances under which they were made) not misleading. If at any time the
Commission shall issue any stop order suspending the effectiveness of the
Registration Statement, or any state securities commission or other regulatory
authority shall issue an order suspending the qualification or exemption from
qualification of the Transfer Restricted Securities under state securities or
blue sky laws, each of the Issuers and the Guarantors shall use commercially
reasonable efforts to obtain the withdrawal or lifting of such order at the
earliest possible time;

(iv) in the case of a Shelf Registration Statement, furnish without charge to
each of the Initial Purchasers, each selling Holder named in any Registration
Statement if so requested by such Holder, and each underwriter, if any, before
filing with the Commission, copies of any Registration Statement or any
Prospectus included therein or any amendments or supplements to any such
Registration Statement or Prospectus (including all documents incorporated by
reference after the initial filing of such Registration Statement), which
documents will be subject to the review and comment of such Holders and
underwriters in connection with such sale, if any, for a period of at least five
Business Days, and the Issuers will not file any such Registration Statement or
Prospectus or any amendment or supplement to any such Registration Statement or
Prospectus (including all such documents incorporated by reference) to which an
Initial Purchaser of Transfer Restricted Securities covered by such Registration
Statement or the underwriters, if any, shall reasonably object in writing within
five Business Days after the receipt thereof (such objection to be deemed timely
made upon confirmation of telecopy transmission within such period); provided,
that this clause (iv) shall not apply to any filing by the Partnership of any
annual report on Form 10-K, quarterly report on

Form 10-Q

 

-11-



--------------------------------------------------------------------------------

or Current Report on Form 8-K with respect to matters unrelated to the Initial
Securities, the Transfer Restricted Securities and the Exchange Securities and
the offering or exchange therefor. The objection of an Initial Purchaser or
underwriter, if any, shall be deemed to be reasonable if such Registration
Statement, amendment, Prospectus or supplement, as applicable, as proposed to be
filed, contains a material misstatement or omission;

(v) in the case of a Shelf Registration Statement, make available at during
normal business hours for inspection by the Initial Purchasers, the managing
underwriters, if any, participating in any disposition pursuant to such
Registration Statement and the attorney or accountant retained by such Initial
Purchasers or any of the underwriters, all financial and other records,
pertinent corporate documents and properties of each of the Issuers and the
Guarantors and cause the Issuers’ and the Guarantors’ officers, directors and
employees to supply all information reasonably requested by any such Holder,
underwriter, attorney or accountant in connection with such Registration
Statement or any post-effective amendment thereto subsequent to the filing
thereof (and each such person shall agree that it will keep such information
confidential and not disclose any such records, documents, properties or
information unless (A) the disclosure of such records, documents, properties or
information is, in the opinion of counsel to such person, necessary to avoid or
correct a misstatement or omission in such Registration Statement, (B) the
release of such records, documents, properties or information is ordered
pursuant to a subpoena or other order from a court of competent jurisdiction,
(C) the records, documents, properties or information in such records is public
or has been made generally available to the public other than as a result of a
disclosure or failure to safeguard by such person or (D) disclosure of such
records, documents, properties or information is, in the opinion of counsel for
any such person, necessary or advisable in connection with any action, claim,
suit or proceeding, directly or indirectly, involving such person and arising
out of, based upon, related to, or involving this Agreement, or any transaction
contemplated hereby or arising hereunder) and prior to its effectiveness and to
participate in meetings with investors to the extent requested by the managing
underwriters, if any, if in connection with the Underwritten Offering of
Transfer Restricted Securities of an aggregate principal amount of $100,000,000
or greater;

(vi) in connection with an Underwritten Offering, if requested by any selling
Holders or the underwriters, if any, promptly incorporate in any Registration
Statement or Prospectus, pursuant to a supplement or post-effective amendment if
necessary, such information as such selling Holders and underwriters, if any,
may reasonably request to have included therein, including, without limitation,
information relating to the “Plan of Distribution” of the Transfer Restricted
Securities, information with respect to the principal amount of Transfer
Restricted Securities being sold to such underwriters, the purchase price being
paid therefor and any other terms of the offering of the Transfer Restricted
Securities to be sold in such offering; and make all required filings of such
Prospectus supplement or post-effective amendment as soon as practicable after
the Issuers are notified of the matters to be incorporated in such Prospectus
supplement or post-effective amendment, subject to the provisions applicable to
the Exchange Offer

 

-12-



--------------------------------------------------------------------------------

Registration Statement Suspension Periods and Blackout Periods and the last
paragraph hereof;

(vii) in the case of a Shelf Registration Statement, furnish to each Initial
Purchaser, each selling Holder if requested and each of the underwriters, if
any, without charge, at least one copy of the Registration Statement, as first
filed with the Commission, and of each amendment thereto, including financial
statements and schedules, but without documents incorporated by reference
therein or exhibits thereto, unless requested;

(viii) in the case of a Shelf Registration Statement, deliver to each selling
Holder if requested and each of the underwriters, if any, without charge, as
many copies of the Prospectus (including each preliminary prospectus) and any
amendment or supplement thereto as such Persons reasonably may request; each of
the Issuers and the Guarantors hereby consents to the use of the Prospectus and
any amendment or supplement thereto by each of the selling Holders and each of
the underwriters, if any, in connection with the offering and the sale of the
Transfer Restricted Securities covered by the Prospectus or any amendment or
supplement thereto;

(ix) in the case of a Shelf Registration Statement, enter into such customary
agreements (including an underwriting agreement in form, scope and substance as
is customary in underwritten offerings of debt securities similar to the
Transfer Restricted Securities, as may be appropriate in the circumstances), and
make such representations and warranties, and take all such other actions in
connection therewith as is customary in offerings of debt securities similar to
the Transfer Restricted Securities in order to expedite or facilitate the
disposition of the Transfer Restricted Securities pursuant to any Registration
Statement contemplated by this Agreement, all to such extent as may be
reasonably requested by any Initial Purchaser or by any Holder of Transfer
Restricted Securities or underwriter in connection with any sale or resale
pursuant to any Registration Statement contemplated by this Agreement in
connection with any offering pursuant to a Shelf Registration Statement; and,
whether or not an underwriting agreement is entered into and whether or not the
registration is an Underwritten Registration, each of the Issuers and the
Guarantors shall:

(A) furnish to each Initial Purchaser, each selling Holder if requested and each
underwriter, if any, in such substance and scope as they may request and as are
customarily made by issuers to underwriters in primary underwritten offerings,
upon the effectiveness of the Shelf Registration Statement:

(1) a certificate, dated the date of effectiveness of the Shelf Registration
Statement signed by (y) the President or any Vice President and (z) a principal
financial or accounting officer of each of the Issuers and the Guarantors,
confirming, as of the date thereof, the matters set forth in Section 5(e) of the
Purchase Agreement (to the extent applicable) and such other matters as such
parties may reasonably request;

 

-13-



--------------------------------------------------------------------------------

(2) an opinion, dated the date of effectiveness of the Shelf Registration
Statement, as the case may be, of counsel for the Issuers and the Guarantors,
covering the matters set forth in Section 5(c) of the Purchase Agreement and
such other matter as such parties may reasonably request, and in any event
including a statement to the effect that such counsel has participated in
conferences with officers and other representatives of the Issuers and the
Guarantors, representatives of the independent public accountants for the
Issuers and the Guarantors, representatives of the underwriters, if any, and
counsel to the underwriters, if any, in connection with the preparation of such
Shelf Registration Statement and the related Prospectus and have considered the
matters required to be stated therein and the statements contained therein,
although such counsel has not independently verified the accuracy, completeness
or fairness of such statements; and that such counsel advises that, on the basis
of the foregoing, no facts came to such counsel’s attention that caused such
counsel to believe that the Shelf Registration Statement, at the time such Shelf
Registration Statement became effective, contained an untrue statement of a
material fact or omitted to state a material fact required to be stated therein
or necessary to make the statements therein not misleading, or that the
Prospectus contained in such Registration Statement as of its date contained an
untrue statement of a material fact or omitted to state a material fact
necessary in order to make the statements therein, in light of the circumstances
under which they were made not misleading. Without limiting the foregoing, such
counsel may state further that such counsel assumes no responsibility for, and
has not independently verified, the accuracy, completeness or fairness of the
financial statements, notes and schedules and other financial data included in
any Shelf Registration Statement contemplated by this Agreement or the related
Prospectus; and

(3) a customary comfort letter, dated the date of effectiveness of the Shelf
Registration Statement, from the Issuers’ independent accountants, in the
customary form and covering matters of the type customarily requested to be
covered in comfort letters by underwriters in connection with primary
underwritten offerings, and covering or affirming the matters set forth in the
comfort letters delivered pursuant to Section 5(a) of the Purchase Agreement,
without exception, provided that to be an addressee of the comfort letter, if
requested by the applicable accountant, each Initial Purchaser, underwriter and
selling Holder may be required to confirm that it is in the category of person
to whom a comfort letter may be delivered in accordance with applicable
accounting literature;

(B) set forth in full or incorporate by reference in the underwriting agreement,
if any, the indemnification provisions and procedures of Section 8 hereof with
respect to all parties to be indemnified pursuant to said Section; and

 

-14-



--------------------------------------------------------------------------------

(C) deliver such other documents and certificates as may be reasonably requested
by such parties to evidence compliance with Section 6(c)(ix)(A) hereof and with
any customary conditions contained in the underwriting agreement or other
agreement entered into by the Issuers or any of the Guarantors pursuant to this
Section 6(c)(ix), if any.

If at any time the representations and warranties of the Issuers and the
Guarantors contemplated in Section 6(c)(ix)(A)(1) hereof cease to be true and
correct, the Issuers or the Guarantors shall so advise the Initial Purchasers
and the underwriters, if any, and each selling Holder promptly and, if requested
by such Persons, shall confirm such advice in writing;

(x) in the case of a Shelf Registration Statement, prior to any public offering
of Transfer Restricted Securities pursuant to a Shelf Registration Statement,
cooperate with the selling Holders, the underwriters, if any, and their
respective counsel in connection with the registration and qualification of the
Transfer Restricted Securities under the state securities or blue sky laws of
such jurisdictions as the selling Holders or underwriters, if any, may
reasonably request and do any and all other acts or things necessary or
advisable to enable the disposition in such jurisdictions of the Transfer
Restricted Securities covered by the Shelf Registration Statement; provided,
however, that none of the Issuers nor the Guarantors shall be required to
register or qualify as a foreign entity where it is not then so qualified or to
take any action that would subject it to the service of process in suits or to
taxation in any jurisdiction where it is not then so subject;

(xi) shall issue, upon the request of any Holder of Initial Securities covered
by the Exchange Offer Registration Statement, Exchange Securities having an
aggregate principal amount equal to the aggregate principal amount of Initial
Securities surrendered to the Issuers by such Holder in exchange therefor or
being sold by such Holder; such Exchange Securities, in certificated form, to be
registered in the name of such Holder, in the name of the purchasers of such
Exchange Securities, or Cede & Co., as nominee for the Depositary (as defined in
the Purchase Agreement) or such other nominee, as the case may be; in return,
the Initial Securities held by such Holder, if in certificated form, shall be
surrendered to the Issuers for cancellation;

(xii) in connection with an Underwritten Offering, cooperate with the selling
Holders and the underwriters, if any, to facilitate the timely preparation and
delivery of certificates representing Transfer Restricted Securities to be sold
and not bearing any restrictive legends; and enable such Transfer Restricted
Securities to be in such denominations and registered in such names as the
Holders or the underwriters, if any, may request at least two Business Days
prior to any sale of Transfer Restricted Securities made by such Holders or
underwriters;

(xiii) in the case of a Shelf Registration Statement, use commercially
reasonable efforts to cause the Transfer Restricted Securities covered by the
Registration Statement to be registered with or approved by such other domestic
governmental agencies or authorities as may be necessary to enable the seller or
sellers thereof or the underwriters, if any, to consummate the disposition of
such Transfer Restricted Securities, subject to the proviso contained in
Section 6(c)(x) hereof;

 

-15-



--------------------------------------------------------------------------------

(xiv) if any fact or event contemplated by Section 6(c)(iii)(D) hereof shall
exist or have occurred, prepare a supplement or post-effective amendment to the
Registration Statement or related Prospectus or any document incorporated
therein by reference or file any other required document so that, as thereafter
delivered to the purchasers of Transfer Restricted Securities, the Prospectus
will not contain an untrue statement of a material fact or omit to state any
material fact necessary in order to make the statements therein, in light of the
circumstances under which they were made, not misleading, subject to the
provisions applicable to Exchange Offer Registration Statement Suspension
Periods and Blackout Periods and the last paragraph hereof;

(xv) provide a CUSIP number for all Exchange Securities not later than the
effective date of the Registration Statement covering such Exchange Securities
and provide the Trustee under the Indenture with printed certificates for such
Exchange Securities which are in a form eligible for deposit with the Depository
Trust Company and take all other action reasonably necessary to ensure that all
such Exchange Securities are eligible for deposit with the Depository Trust
Company;

(xvi) cooperate and assist in any filings required to be made with the FINRA and
in the performance of any due diligence investigation by any underwriter
(including any “qualified independent underwriter” as that term is defined
within the rules and regulations of the FINRA) that is required to be retained
in accordance with the rules and regulations of the FINRA;

(xvii) otherwise use commercially reasonable efforts to comply in all material
respects with all applicable rules and regulations of the Commission, and make
generally available to its security holders, as soon as reasonably practicable,
a consolidated earnings statement meeting the requirements of Rule 158 under the
Securities Act (which need not be audited) for the twelve-month period
(A) commencing at the end of any fiscal quarter in which Transfer Restricted
Securities are sold to underwriters in a firm commitment or best efforts
Underwritten Offering or (B) if not sold to underwriters in such an offering,
beginning with the first month of the Issuers’ first fiscal quarter commencing
after the effective date of the Registration Statement;

(xviii) cause the Indenture to be qualified under the Trust Indenture Act not
later than the effective date of the first Registration Statement required by
this Agreement, and, in connection therewith, cooperate with the Trustee and the
Holders of the Initial Securities to effect such changes to the Indenture as may
be required for such Indenture to be so qualified in accordance with the terms
of the Trust Indenture Act; and to execute and use commercially reasonable
efforts to cause the Trustee to execute, all documents that may be required to
effect such changes and all other forms and documents required to be filed with
the Commission to enable such Indenture to be so qualified in a timely manner;
and

 

-16-



--------------------------------------------------------------------------------

(xix) in the case of a Shelf Registration Statement, cause all Transfer
Restricted Securities covered by such Shelf Registration Statement to be listed
on each securities exchange or automated quotation system on which similar
securities issued by the Issuers are then listed if requested by the Holders of
a majority in aggregate principal amount of Initial Securities or the managing
underwriters, if any.

Each Holder agrees by acquisition of a Transfer Restricted Security that, upon
receipt of any notice from the Issuers of the existence of any fact of the kind
described in Section 6(c)(iii)(D) hereof or any Exchange Offer Registration
Statement Suspension Period described in Section 3, or any Blackout Period
described in Section 4(a) hereof, such Holder will forthwith discontinue
disposition of Transfer Restricted Securities pursuant to the applicable
Registration Statement until such Holder’s receipt of the copies of the
supplemented or amended Prospectus contemplated by Section 6(c)(xiv) hereof, or
until it is advised in writing (the “Advice”) by the Issuers that the use of the
Prospectus may be resumed, and has received copies of any additional or
supplemental filings that are incorporated by reference in the Prospectus. If so
directed by the Issuers, each Holder will deliver to the Issuers (at the
Issuers’ expense) all copies, other than permanent file copies then in such
Holder’s possession, of the Prospectus covering such Transfer Restricted
Securities that was current at the time of receipt of such notice. In the event
the Issuers shall give any such notice, the time period regarding the
effectiveness of such Registration Statement set forth in Section 3 or 4 hereof,
as applicable, shall be extended by the number of days during the period from
and including the date of the giving of such notice pursuant to
Section 6(c)(iii)(D) hereof or notice of any Exchange Offer Registration
Statement Suspension Period and Blackout Period to and including the date when
each selling Holder covered by such Registration Statement shall have received
the copies of the supplemented or amended Prospectus contemplated by
Section 6(c)(xiv) hereof or shall have received the Advice.

SECTION 7. Registration Expenses.

(a) All expenses incident to the Issuers’ and the Guarantors’ performance of or
compliance with this Agreement will be borne by the Issuers and the Guarantors,
jointly and severally, regardless of whether a Registration Statement becomes
effective, including, without limitation: (i) all registration and filing fees
and expenses (including filings made by any Initial Purchaser or Holder with the
FINRA (and, if applicable, the fees and expenses of any “qualified independent
underwriter” and its counsel that may be required by the rules and regulations
of the FINRA)); (ii) all fees and expenses of compliance with federal securities
and state securities or blue sky laws; (iii) all expenses of printing (including
printing certificates for the Exchange Securities to be issued in the Exchange
Offer and printing of Prospectuses), messenger and delivery services and
telephone; (iv) all fees and disbursements of counsel for the Issuers, the
Guarantors and, subject to Section 7(b) hereof, the Holders of Transfer
Restricted Securities; (v) all application and filing fees in connection with
listing the Exchange Securities on a securities exchange or automated quotation
system pursuant to the requirements thereof; and (vi) all fees and disbursements
of independent certified public accountants of the Issuers and the Guarantors
(including the expenses of any special audit and comfort letters required by or
incident to such performance); provided that all underwriting discounts and
commissions and transfer taxes, if any, relating to the sale or disposition of a
Holder’s Transfer Restricted Securities pursuant to a Shelf Registration
Statement shall be the responsibility of each Holder.

 

-17-



--------------------------------------------------------------------------------

Each of the Issuers and the Guarantors will, in any event, bear its internal
expenses (including, without limitation, all salaries and expenses of its
officers and employees performing legal or accounting duties), the expenses of
any annual audit and the fees and expenses of any Person, including special
experts, retained by the Issuers or the Guarantors.

(b) In connection with any Shelf Registration Statement required by this
Agreement, the Issuers and the Guarantors, jointly and severally, will reimburse
the Initial Purchasers and the Holders of Transfer Restricted Securities being
registered pursuant to the Shelf Registration Statement, as applicable, for the
reasonable fees and disbursements of not more than one counsel, who shall be
Andrews Kurth LLP or such other counsel as may be chosen by the Holders of a
majority in principal amount of the Transfer Restricted Securities for whose
benefit such Registration Statement is being prepared.

SECTION 8. Indemnification.

(a) The Issuers and the Guarantors, jointly and severally, agree to indemnify
and hold harmless (i) each Holder and (ii) each Person, if any, who controls
(within the meaning of Section 15 of the Securities Act or Section 20 of the
Exchange Act) any Holder (any of the Persons referred to in this clause
(ii) being hereinafter referred to as a “controlling person”) and (iii) the
respective officers, directors, partners, employees, representatives and agents
of any Holder or any controlling person (any Person referred to in clause (i),
(ii) or (iii) may hereinafter be referred to as an “Indemnified Holder”), to the
fullest extent lawful, from and against any and all losses, claims, damages or
liabilities (or actions in respect thereof) (including, without limitation, and
as incurred, reimbursement of each such Indemnified Holder for any legal or
other expenses reasonably incurred by them in connection with investigating or
defending any such loss, claim damage, liability or action, joint or several,
directly or indirectly arising out of or based upon any untrue statement or
alleged untrue statement of a material fact contained in any Registration
Statement or Prospectus (or any amendment or supplement thereto), or any
omission or alleged omission to state therein a material fact required to be
stated therein or necessary to make the statements therein (with respect to the
Prospectus, in light of the circumstances under which they were made) not
misleading, except insofar as such losses, claims, damages, liabilities or
actions are caused by an untrue statement or omission or alleged untrue
statement or omission that is made in reliance upon and in conformity with
information relating to any of the Holders furnished in writing to the Issuers
by any of the Holders expressly for use therein. This indemnity agreement shall
be in addition to any liability which the Issuers or any of the Guarantors may
otherwise have.

In case any action or proceeding (including any governmental or regulatory
investigation or proceeding) shall be brought or asserted against any of the
Indemnified Holders with respect to which indemnity may be sought against the
Issuers or the Guarantors, such Indemnified Holder (or the Indemnified Holder
controlled by such controlling person) shall promptly notify the Issuers and the
Guarantors in writing; provided, however, that the failure to give such notice
shall not relieve the Issuers or any of the Guarantors of their respective
obligations pursuant to this Agreement. Such Indemnified Holder shall have the
right to employ its own counsel in any such action and the fees and expenses of
such counsel shall be paid, as incurred, by the Issuers and the Guarantors
(regardless of whether it is ultimately determined that an Indemnified Holder is
not entitled to indemnification hereunder). The Issuers and the

 

-18-



--------------------------------------------------------------------------------

Guarantors shall not, in connection with any one such action or proceeding or
separate but substantially similar or related actions or proceedings in the same
jurisdiction arising out of the same general allegations or circumstances, be
liable for the reasonable fees and expenses of more than one separate firm of
attorneys (in addition to any local counsel) at any time for such Indemnified
Holders, which firm shall be reasonably designated by the Holders. The Issuers
and the Guarantors shall be liable for any settlement of any such action or
proceeding effected with the Issuers’ and the Guarantors’ prior written consent,
and each of the Issuers and the Guarantors agrees to indemnify and hold harmless
any Indemnified Holder from and against any loss, claim, damage, liability or
expense by reason of any settlement of any action effected with the written
consent of the Issuers and the Guarantors. The Issuers and the Guarantors shall
not, without the prior written consent of each Indemnified Holder, settle or
compromise or consent to the entry of judgment in or otherwise seek to terminate
any pending or threatened action, claim, litigation or proceeding in respect of
which indemnification or contribution may be sought hereunder (whether or not
any Indemnified Holder is a party thereto), unless such settlement, compromise,
consent or termination includes an unconditional release of each Indemnified
Holder from all liability arising out of such action, claim, litigation or
proceeding.

(b) Each Holder agrees, severally and not jointly, to indemnify and hold
harmless the Issuers, the Guarantors and their respective directors, officers of
the Issuers and the Guarantors who sign a Registration Statement, and any Person
controlling (within the meaning of Section 15 of the Securities Act or
Section 20 of the Exchange Act) the Issuers or any of the Guarantors, and the
respective officers, directors, partners, employees, representatives and agents
of each such Person, to the same extent as the foregoing indemnity from the
Issuers and the Guarantors to each of the Indemnified Holders, but only with
respect to claims and actions based on information relating to such Holder
furnished in writing by such Holder expressly for use in any Registration
Statement or Prospectus. In case any action or proceeding shall be brought
against the Issuers, the Guarantors or their respective directors or officers or
any such controlling person in respect of which indemnity may be sought against
a Holder of Transfer Restricted Securities, such Holder shall have the rights
and duties given the Issuers and the Guarantors, and the Issuers, the
Guarantors, their respective directors and officers and such controlling person
shall have the rights and duties given to each Holder by the preceding
paragraph.

(c) If the indemnification provided for in this Section 8 is unavailable to an
indemnified party under Section 8(a) or (b) hereof (other than by reason of
exceptions provided in those Sections) in respect of any losses, claims,
damages, liabilities or actions referred to therein, then each applicable
indemnifying party, in lieu of indemnifying such indemnified party, shall
contribute to the amount paid or payable by such indemnified party as a result
of such losses, claims, damages or liabilities in such proportion as is
appropriate to reflect the relative benefits received by the Issuers and the
Guarantors, on the one hand, and the Holders, on the other hand, from the
Initial Placement (which in the case of the Issuers and the Guarantors shall be
deemed to be equal to the total gross proceeds to the Issuers and the Guarantors
from the Initial Placement), the amount of Additional Interest which did not
become payable as a result of the filing of the Registration Statement resulting
in such losses, claims, damages, liabilities or actions, and such Registration
Statement (including, in the case of Holders, the benefit of the offering of the
Transfer Restricted Securities and the Exchange Securities or receiving Exchange
Securities registered under the Securities Act), or if such allocation is not
permitted by applicable law, the relative fault of the Issuers and the
Guarantors, on the one hand, and the Holders, on the

 

-19-



--------------------------------------------------------------------------------

other hand, in connection with the statements or omissions which resulted in
such losses, claims, damages or liabilities, as well as any other relevant
equitable considerations. The relative fault of the Issuers and the Guarantors
on the one hand and of the Indemnified Holder on the other shall be determined
by reference to, among other things, whether the untrue or alleged untrue
statement of a material fact or the omission or alleged omission to state a
material fact relates to information supplied by the Issuers or any of the
Guarantors, on the one hand, or the Indemnified Holders, on the other hand, and
the parties’ relative intent, knowledge, access to information and opportunity
to correct or prevent such statement or omission. The amount paid or payable by
a party as a result of the losses, claims, damages, liabilities and actions
referred to above shall be deemed to include, subject to the limitations set
forth in the second paragraph of Section 8(a) hereof, any legal or other fees or
expenses reasonably incurred by such party in connection with investigating or
defending any action or claim.

The Issuers, the Guarantors and each Holder agree that it would not be just and
equitable if contribution pursuant to this Section 8(c) were determined by pro
rata allocation (even if the Holders were treated as one entity for such
purpose) or by any other method of allocation which does not take account of the
equitable considerations referred to in the immediately preceding paragraph. The
amount paid or payable by an indemnified party as a result of the losses,
claims, damages, liabilities or actions referred to in the immediately preceding
paragraph shall be deemed to include, subject to the limitations set forth
above, any legal or other expenses reasonably incurred by such indemnified party
in connection with investigating or defending any such action or claim.
Notwithstanding the provisions of this Section 8, none of the Holders (and its
related Indemnified Holders) shall be required to contribute, in the aggregate,
any amount in excess of the amount by which the aggregate proceeds received by
such Holder with respect to the Initial Securities or Exchange Securities
exceeds the amount of any damages which such Holder has otherwise been required
to pay by reason of such untrue or alleged untrue statement or omission or
alleged omission. No Person guilty of fraudulent misrepresentation (within the
meaning of Section 11(f) of the Securities Act) shall be entitled to
contribution from any Person who was not guilty of such fraudulent
misrepresentation. The Holders’ obligations to contribute pursuant to this
Section 8(c) are several in proportion to the respective principal amount of
Initial Securities held by each of the Holders hereunder and not joint.

SECTION 9. Rule 144A. Each of the Issuers and the Guarantors hereby agrees with
each Holder, for so long as any Transfer Restricted Securities remain
outstanding, if the Partnership is no longer required to file reports under the
Exchange Act, to make available upon request to any Holder or beneficial owner
of Transfer Restricted Securities in connection with any sale thereof and any
prospective purchaser of such Transfer Restricted Securities from such Holder or
beneficial owner, the information required by Rule 144A(d)(4) under the
Securities Act in order to permit resales of such Transfer Restricted Securities
pursuant to Rule 144A under the Securities Act.

SECTION 10. Participation in Underwritten Registrations. No Holder may
participate in any Underwritten Registration hereunder unless such Holder
(a) agrees to sell such Holder’s Transfer Restricted Securities on the basis
provided in any underwriting arrangements approved by the Persons entitled
hereunder to approve such arrangements and (b) completes and executes all
reasonable questionnaires, powers of attorney, indemnities, underwriting
agreements, lock-up letters and other documents required under the terms of such
underwriting arrangements.

 

-20-



--------------------------------------------------------------------------------

SECTION 11. Selection of Underwriters. The Holders of Transfer Restricted
Securities covered by the Shelf Registration Statement who desire to do so may
sell such Transfer Restricted Securities in an Underwritten Offering. In any
such Underwritten Offering, the investment bankers and managing underwriter(s)
that will administer such offering will be selected by the Holders of a majority
in aggregate principal amount of the Transfer Restricted Securities included in
such offering; provided, however, that such investment banker(s) and managing
underwriters must be reasonably satisfactory to the Issuers.

SECTION 12. Miscellaneous.

(a) Remedies. Each of the Issuers and the Guarantors hereby agrees that monetary
damages would not be adequate compensation for any loss incurred by reason of a
breach by it of the provisions of this Agreement and hereby agree to waive the
defense in any action for specific performance that a remedy at law would be
adequate.

(b) No Inconsistent Agreements. Each of the Issuers and the Guarantors will not
on or after the date of this Agreement enter into any agreement with respect to
its securities that is inconsistent with the rights granted to the Holders in
this Agreement or otherwise conflicts with the provisions hereof. The rights
granted to the Holders hereunder do not in any way conflict with and are not
inconsistent with the rights granted to the holders of the Issuers’ or any of
the Guarantors’ securities under any agreement in effect on the date hereof.

(c) Adjustments Affecting the Securities. The Issuers will not take any action,
or permit any change to occur, with respect to the Initial Securities that would
materially and adversely affect the ability of the Holders to Consummate any
Exchange Offer.

(d) Amendments and Waivers. The provisions of this Agreement may not be amended,
modified or supplemented, and waivers or consents to or departures from the
provisions hereof may not be given unless the Issuers have (i) in the case of
Section 5 hereof and this Section 12(d)(i), obtained the written consent of
Holders of all outstanding Transfer Restricted Securities and (ii) in the case
of all other provisions hereof, obtained the written consent of Holders of a
majority of the outstanding principal amount of Transfer Restricted Securities
(excluding any Transfer Restricted Securities held by the Issuers or its
Affiliates). Notwithstanding the foregoing, a waiver or consent to departure
from the provisions hereof that relates exclusively to the rights of Holders
whose securities are being tendered pursuant to the Exchange Offer or registered
on a Shelf Registration Statement and that does not affect directly or
indirectly the rights of other Holders whose securities are not being tendered
pursuant to such Exchange Offer or registered on a Shelf Registration Statement
may be given by the Holders of a majority of the outstanding principal amount of
such Transfer Restricted Securities being tendered or registered; provided,
however, that, with respect to any matter that directly or indirectly affects
the rights of any Initial Purchaser hereunder, the Issuers shall obtain the
written consent of Deutsche Bank Securities Inc., as representative of the
Initial Purchasers, with respect to which such amendment, qualification,
supplement, waiver, consent or departure is to be effective.

 

-21-



--------------------------------------------------------------------------------

(e) Notices. All notices and other communications provided for or permitted
hereunder shall be made in writing by hand-delivery, first-class mail
(registered or certified, return receipt requested), telex, telecopier, or air
courier guaranteeing overnight delivery:

(i) if to a Holder, at the address set forth on the records of the Trustee under
the Indenture, with a copy to the Trustee under the Indenture; and

 

  (ii) if to the Issuers:

Genesis Energy, L.P.

919 Milam, Suite 2100

Houston, Texas 77002

Facsimile: (713) 860-2647

Attention: Chief Executive Officer

with a copy (which shall not constitute notice) to:

Akin Gump Strauss Hauer & Feld LLP

1111 Louisiana Street, 44th Floor

Houston, Texas 77002-5200

Facsimile: (713) 236-0822

Attention: J. Vincent Kendrick

All such notices and communications shall be deemed to have been duly given: at
the time delivered by hand, if personally delivered; five Business Days after
being deposited in the mail, postage prepaid, if mailed; when answered back, if
telexed; when receipt acknowledged, if telecopied; and on the next Business Day,
if timely delivered to an air courier guaranteeing overnight delivery.

Copies of all such notices, demands or other communications shall be
concurrently delivered by the Person giving the same to the Trustee at the
address specified in the Indenture.

(f) Successors and Assigns. This Agreement shall inure to the benefit of and be
binding upon the successors and assigns of each of the parties, including,
without limitation, and without the need for an express assignment, subsequent
Holders of Transfer Restricted Securities; provided, however, that this
Agreement shall not inure to the benefit of or be binding upon a successor or
assign of a Holder unless and to the extent such successor or assign acquired
Transfer Restricted Securities from such Holder.

(g) Counterparts. This Agreement may be executed in any number of counterparts
and by the parties hereto in separate counterparts, each of which when so
executed shall be deemed to be an original and all of which taken together shall
constitute one and the same agreement.

(h) Headings. The headings in this Agreement are for convenience of reference
only and shall not limit or otherwise affect the meaning hereof.

 

-22-



--------------------------------------------------------------------------------

(i) Governing Law. THE VALIDITY AND INTERPRETATION OF THIS AGREEMENT AND THE
TERMS AND CONDITIONS SET FORTH HEREIN SHALL BE GOVERNED BY AND CONSTRUED IN
ACCORDANCE WITH THE LAWS OF THE STATE OF NEW YORK.

(j) Severability. In the event that any one or more of the provisions contained
herein, or the application thereof in any circumstance, is held invalid, illegal
or unenforceable, the validity, legality and enforceability of any such
provision in every other respect and of the remaining provisions contained
herein shall not be affected or impaired thereby.

(k) Entire Agreement. This Agreement is intended by the parties as a final
expression of their agreement and intended to be a complete and exclusive
statement of the agreement and understanding of the parties hereto in respect of
the subject matter contained herein. There are no restrictions, promises,
warranties or undertakings, other than those set forth or referred to herein
with respect to the registration rights granted by the Issuers with respect to
the Transfer Restricted Securities. This Agreement supersedes all prior
agreements and understandings between the parties with respect to such subject
matter.

[Signature Page Follows]

 

-23-



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties have executed this Agreement as of the date
first written above.

 

   Issuers    GENESIS ENERGY, L.P.    By:  

Genesis Energy, LLC

its general partner

     By:  

/s/ Grant E. Sims

      

Name: Grant E. Sims

Title:   Chief Executive Officer

   GENESIS ENERGY FINANCE CORPORATION      By:  

/s/ Grant E. Sims

      

Name: Grant E. Sims

Title:   Chief Executive Officer

   Guarantors   

GENESIS CRUDE OIL, L.P.

GENESIS PIPELINE TEXAS, L.P.

GENESIS PIPELINE USA, L.P.

GENESIS CO2 PIPELINE, L.P.

GENESIS NATURAL GAS PIPELINE, L.P.

GENESIS SYNGAS INVESTMENTS, L.P.

   By:  

GENESIS ENERGY, LLC,

its general partner

     By:  

/s/ Grant E. Sims

      

Name: Grant E. Sims

Title:   Chief Executive Officer

Signature Page to Registration Rights Agreement



--------------------------------------------------------------------------------

GENESIS PIPELINE ALABAMA, LLC

GENESIS DAVISON, LLC

DAVISON PETROLEUM SUPPLY, LLC

DAVISON TRANSPORTATION SERVICES, LLC

FUEL MASTERS, LLC

RED RIVER TERMINALS, L.L.C.

TEXAS CITY CRUDE OIL TERMINAL, LLC

TDC, L.L.C.

GENESIS TDC TEXAS, LLC

GENESIS NEJD HOLDINGS, LLC

GENESIS FREE STATE HOLDINGS, LLC

DAVISON TRANSPORTATION SERVICES, INC.

TDC SERVICES CORPORATION, INC.

GENESIS CHOPS I, LLC

GENESIS CHOPS II, LLC

GEL CHOPS GP, LLC

GENESIS ENERGY, LLC

GENESIS MARINE, LLC

MILAM SERVICES, INC.

GEL TEX MARKETING, LLC

GEL LOUISIANA FUELS, LLC

GEL WYOMING, LLC

GENESIS SEKCO, LLC

GEL SEKCO, LLC

GENESIS RAIL SERVICES, LLC

GENESIS OFFSHORE, LLC

GEL OFFSHORE, LLC

GEL OFFSHORE PIPELINE, LLC

GENESIS POSEIDON, LLC

GEL POSEIDON, LLC

GENESIS ODYSSEY, LLC

GEL ODYSSEY, LLC

 

By:  

/s/ Robert V. Deere

 

Name: Robert V. Deere

Title:   Chief Financial Officer

Signature Page to Registration Rights Agreement



--------------------------------------------------------------------------------

 

  

GEL CHOPS I, L.P.

GEL CHOPS II, L.P.

   By:  

GEL CHOPS GP, LLC,

its general partner

     By:  

/s/ Robert V. Deere

      

Name: Robert V. Deere

Title:   Chief Financial Officer

Signature Page to Registration Rights Agreement



--------------------------------------------------------------------------------

  The foregoing Registration Rights Agreement is hereby confirmed and accepted
as of the date first above written:  

DEUTSCHE BANK SECURITIES INC.,

acting on behalf of itself and as a Representative of the several Initial
Purchasers

  By:  

/s/ Brian Jinks

   

Name: Brian Jinks

Title:   Director

      By:  

/s/ M. Scott Schoenherr

   

Name: M. Scott Schoenherr

Title:   Director

 

BMO CAPITAL MARKETS CORP.,

acting on behalf of itself and as a Representative of the several Initial
Purchasers

  By:  

/s/ Thomas Carlson

   

Name: Thomas Carlson

Title:   Vice President

 

CITIGROUP GLOBAL MARKETS INC.,

acting on behalf of itself and as a Representative of the several Initial
Purchasers

  By:  

/s/ Robert Waldron

   

Name: Robert Waldron

Title:   Vice President

Signature Page to Registration Rights Agreement



--------------------------------------------------------------------------------

 

 

RBC CAPITAL MARKETS, LLC

acting on behalf of itself and as a Representative of the several Initial
Purchasers

  By:  

/s/ Brett Pancamo

   

Name: Brett Pancamo

Title:   Managing Director

 

MERRILL LYNCH, PIERCE, FENNER & SMITH

                    INCORPORATED

acting on behalf of itself and as a Representative of the several Initial
Purchasers

  By:  

/s/ John Pantalena

   

Name: John Pantalena

Title:   Director

Signature Page to Registration Rights Agreement



--------------------------------------------------------------------------------

SCHEDULE A

Guarantors

GENESIS CRUDE OIL, L.P.

GENESIS PIPELINE TEXAS, L.P.

GENESIS PIPELINE USA, L.P.

GENESIS CO2 PIPELINE, L.P.

GENESIS NATURAL GAS PIPELINE, L.P.

GENESIS SYNGAS INVESTMENTS, L.P.

GENESIS PIPELINE ALABAMA, LLC

GENESIS DAVISON, LLC

DAVISON PETROLEUM SUPPLY, LLC

DAVISON TRANSPORTATION SERVICES, LLC

FUEL MASTERS, LLC

RED RIVER TERMINALS, L.L.C.

TEXAS CITY CRUDE OIL TERMINAL, LLC

TDC, L.L.C.

GENESIS TDC TEXAS, LLC

GENESIS NEJD HOLDINGS, LLC

GENESIS FREE STATE HOLDINGS, LLC

DAVISON TRANSPORTATION SERVICES, INC.

TDC SERVICES CORPORATION, INC.

GENESIS CHOPS I, LLC

GENESIS CHOPS II, LLC

GEL CHOPS GP, LLC

GEL CHOPS I, L.P.

GEL CHOPS II, L.P.

GENESIS ENERGY, LLC

GENESIS MARINE, LLC

MILAM SERVICES, INC.

GEL TEX MARKETING, LLC

GEL LOUISIANA FUELS, LLC

GEL WYOMING, LLC

GENESIS SEKCO, LLC

GEL SEKCO, LLC

GENESIS RAIL SERVICES, LLC

GENESIS OFFSHORE, LLC

GEL OFFSHORE, LLC

GEL OFFSHORE PIPELINE, LLC

GENESIS POSEIDON, LLC

GEL POSEIDON, LLC

GENESIS ODYSSEY, LLC

GEL ODYSSEY, LLC

Schedule A-1

Registration Rights Agreement